9/7/2D21                                       poI
                                                 itics2022.
                                                          org Docket 09/13/2021 Page 1 of 4
        Case 1:21-cv-22441-RNS Document 53 Entered   on  FLSD


   5 septem ber,'2021 12:55
  To be printed outatthepubliclibrazy in Chester,W 05143 and m ailed
  to H onorable Judge RobertN .Scola,probably aboutW ed.Sept.8,2021

  From :Cds Ericson
  879 Church Street
   Chester,Verm ont 05143-9375
   (802)875-4038
  crisericson@ aceweb.com on publicw1f1
  To:FederalJudge RobertN .Scola
  United StatesDistrictCourt
  Southern DistrictofFlorida
  W ilkie D.Ferguson,Jr.U .S.Courthouse
  4oo N orth M iam iAvenue,8th floor
  M iam i,FL 33128

  1kE:DONALD J.TRU M P,eta1.,v.TW IW ER IN C.,et.a1.
  Case 1:21-cv-22441-RN S-JG

  REQUEST TO COURT FOR A SUB-CI,ASS:Rule23.ClassActions(c)(5)Subclasses.
  in the Class Action lawsuitDO NALD J.TRUM P v.TW IW ER Case N o.1:21-W -22441-RNSV G

  Statem entofFacts:

  W hile Iwason the offcialelection ballotin Verm ont,afterw inning a Statew ideprim ary election
  asa Progressive Party
  candidate,(ProgressivePartyisamajorpoliticalpartyinVerm ont),andpriortotheNov.3,2o2o
  generalelection,
  Tw itterallowed m eto log in,butthen refused to allow m eto posttw eets,harm ing m y chances of
  being elected
  to politicaloë ce by censoring m e.Because Iwas censored by socialm edia,Icould notreach
  Verm ontersw ho
  leaveVerm ontin autum n and vote on absentee w rite in ballotsfrom FLO M DA.

  Jurisdiction:

  Censorship ofa politicalcandidate who w on a prim ary election,butw as censored beforethe N ov.
  3,2o2o election
  m ay in facthavehappened to 2o2o Republican candidate Laura Loom erin FLORIDA .W eboth
  lostto Dem ocrats.
  Thisschem eby socialm edia to help Dem ocratsw in by censoring som e candidates,m ay have
  happened to other
  candidatesforFederal,State orlocaloffice nationw ide;therefore,Irequesta sub-class in Trum p
  v.Twiiter.

  LegalArgum entfora Sub-class:
poIi
   tics2022.org
 9/7/2021                                       poli
                                                   ti
                                                    cs2022.org
         Case 1:21-cv-22441-RNS Document 53 Entered  on FLSD Docket 09/13/2021 Page 2 of 4
   Title47 U .S.C.Section 230 forbidsviolationsoffederalcrim inallaw s and Tw itterallegedly
   violated federalelectiou      '
   laws:18 U.S.C.Section 600 and 52 U.S.C.Section 3o121(a)(1)(A).
   Table ofAuthorities

   Title 18 U .S.C.Section 600:W hoever,directly orindirectly,prom isesanybenefit, provided foror
   m adepossible
   in wholeorin partby anyActofCongress,(such asTitle47 U.S.C.Secdon 230)to anyperson
   (TW IW ER isa
   corporateufperson'')asconsideration forany politicalactivity(such ascensoring apolitical
   candidate)
   in opposition to any candidateoranypoliticalpartyin connection with any prim ary orgeneral
   election to any
   politicaloffce shallbe fined underthistitle...

   Title52 U.S.C.Section 30121(a)Prohibition:Itshallbeunlawfulfor(1)aforeign national,
   tTwitterallegedly earns
   moneyfrom foreign nationalsand allegedly doesnotsegregatetheftm ds)directlyorindirectly,to
   m ake
   (A)acontribution orotherthing ofvalue(censoring candidatescom petingforelected political
   oo ce isofvalue
  totheopposing candidateswho arenotcensored)in connection w1:1,1aFederal,State,orlocal
   election;...

   Title 47 U .S.C.Section 230 prohibitsviolationsofany federalcrim inallaw .

  Apology to the Courtand requestfor avad ance in Rules:

  Iask for avariance in Rulesbecause Iam notan attorney.Ifthe Courtw antsto appointan
  attorney to
  representm eand prospectivesub-classm em berspro-bono,(contingency feeonly upon winninga
  financialsettlementforpersonalinjury and punitivedamages),thatwouldbegreatlyappreciated.
   Iam a seniorcitizen on atiny flxed incom e and m ay qualify foran in-form a pauperisform ,but1
  don't
  w antto litigate on m y ow n because Ican notafford w ifiorbroadband athom e and Iusethe public
  w ifi
  which often cutsoffinternetconnection and em ail,and itsnow sup to six m onthsa yearin
  Verm ont
  m aking itdi/ cultto getto publicw ifi.There isno busortaxiin Chester,W 05143 to getto the
  library.

  Sum m ary:

  REQUEST THE HONOM BL,E COURT toallow asubclassofcandidateswho wereontheprim ary
  orgeneralelection ballotsin theirstates,butwho werecensored by socialm edia,
  allegedly w rongfully altering the outcom e oftheN ov.3,2o2o G eneralElection in the U S.A.
                                                                                       .

  luiving below thepoverty level:Iw antto stressthateven poorpeople have a Iightto vote,
  and even poorpeople have a nghtto nm forelected office.

poIitics2022.org                                                                                2/4
9/7/2021                                         poIitics2022.org           -''
         Case 1:21-cv-22441-RNS Document 53 Entered on FLSD Docket 09/13/2021 Page 3 of 4
   CrisEricson (802)875-4038                                            W
   By publicwifiem ailto thefollowing:     1E7'.-t
                                                 .
                                                 -&t%        '
                                                             ,
                                                             1)1 tcso.
                                                                     xî
   JOSH UA KO LSIW
   United StatesDepa/m entofJustice
                                                          p.y/ r op .

  joshua.kolsky@usdoj.gov
  AttorneyfortheUnited States

  M atthew L.Baldw in,Esq
  VARGAS GON M I,EZ
  BM DW IN D ELOM BARD,LLP
  M atthew@vargasGonzalezacom
  Sere e8@ vargasG onzalez.com

  JO HN P.COALE
  johnpcoale@aol.com
   FR AN K C.DUDEN H EFER,JR.
  fcdlaw@ aol.com

  JOHN Q.KELLY
  jqkelly@ibolam com
  M ICH AEL J.JO NES
  mjones@ibolaw.com
  RO LAN D A .PAUL
  rpaul@ ibolam com

  RYAN S.TOUGIAS
  rtougias@ibolaw.com

  SEAN M .HAM ILL
  sham ill@ ibolaw.com

  Attorneysfor DefendantTW IW ER :

  Patrick J.Carom e
  patrick.carom e@ w ilm erhale.com

  Felicia H .Ellsw orth
  felicia.ellswodh@ V lm erhze.com
  PeterW .H om er
  H OM ER BON N ER
  phom er@hom erbonner.com


politics2022.org                                                                            3/4
Case 1:21-cv-22441-RNS Document 53 Entered on FLSD Docket 09/13/2021 Page 4 of 4



                    d
                    '




                                                           '
                                                           !.   <



                                      I... $ œ                  >
                                                                l'
                                           ff4 .                x
                                                                a

                                               - $.'
                                                   i.s.
                                                      J).- .    a
                            .
                                          <. vD,
                        x-wke..
                                  W-'.... ' ..n:..              I
                                   j%             ' .           .
                                                                 ö V $tLJ
                                C-gA..'.*'
                                  Nr...
                                         '
                                                                Q    o
                          I
                           q ..:- ' .
                          ii
                                      .x.r-.
                                           '
                                             .
                                                    '
                                                                k/ fà $
                          J
                          I
                          # j!.                                 W                     ro        L
                                OG
                                 .4
                                **='
                                                                             O                  0
                                cz'j
                                '                                            -                  û
                                i
                                r''               V-
                                                                W $0-1+
                                                                      t (-.--jr..
                                                                             .

                               >                                                      U
                              p..
                              'll1
                              i
                              m
                              .,,
                                .
                                -
                                :
                                ;
                                d,
                                 . '. j
                                                    '
                                                  'rkl              h-. Y             ofa%.
                              .        ',
                                        .
                                        'ç
                                         -
                                         .
                                         ,j                                              2
                                    .
                                      0..
                              6-
                              A        s.j
                                                                     &                cp..V
                                                  u              o *'r U x-                .

                            y
                            h-1
                                                  .              t q     o
                                                                         1
                            v                     C)
                            >
                            >.                                               t3 w z u
                                                                     % 6haI ck
                                                                     W w c. . .---
                                                                     f; q) o :      -o
                                                                     .
                                                                      :
                                                                      :.
                                                                       --
                                                                        b1
                                                                         36
                                                                          3
                                                                          2- '
                                                                             t
                                                                             r
                                                                             r'
                                                                     $? '-3 c:;,-p '1::; 42
                                                                                 .
                                                                                  .
                                                                                          :
                                                                                          ,r-
                                                                                            :
                                                                                            2
                                                                                            ,
                                                                                           -,       --..
                                                                     ' -.
                                                                         -

                                                                                 tz
                                                                                  *l w
                                                                                     4X -,
                                                                         ua            ïl-                 h.L
                                                                         2ûo7j yk
                                                                         -
                                                                                                              M
                                                                                                           ,- -

                                   l                                     <                 D         c e          .


                                  +                                      z a : 'C- <
                                          .   ;:: .
                                              i-;
                                                                         2
                                                                         0z *              - -
                                                                                                      O     k
                                      .
                                       t
                                       .
                                       a
                                       .
                                       -.j:..
                        V
                   Z
                    0, r :P
                                                                         x D % :m
                          y
                          .
                     U VJ
                    -
                           œu             - 'h
                    X c
                      D m
                    kz U
                       .:è%
                          G           ''
                                        .

                    @ * O
                    >                     7
                                          %s
                                           g
                    @e
                    -
                    .  P>.v 'Ltr.
                         '
                       . fr qu''
                                              .
                                              .

                    U y,O
